The Chancellor :
The plea, not being denied by a replication, must on the argument be considered as true. As to all the matters of defence at law, within the complainant’s knowledge when the trial took place, the master perceives no reason to question the propriety of the defence in this court made by this plea : Mitf. 206, 3d ed. ; Beams, E. Pl. 197. The court of common pleas of Somerset was a court of competent jurisdiction, and the complainant’s defence, as to all matters within his knowledge at the time, ought to have been made in that court. The absence of the complainant and his engagements in business, were not deemed by the court sufficient grounds for putting off the cause, or granting a new trial; and their decision ought to be final. But as to the matter alleged to have come to the complainant’s knowledge since the trial at law, this court very properly granted the injunction and required the discovery sought by the bill: 1 John. C. R. 98, 322, and cases there cited ; 6 John. C. R. 87; 1 John. Ca. 492, &c.; 4 John. R. 510 ; 14 John. R. 69 ; 7 Cranch R. 336 ; 1 Wash. R. 321: And had the defendant admitted what is alleged in this respect, this court might have granted the relief prayed. But, the defendant having denied the matters so charged, the complainant has no ground of equity for relief. The plea of the defendant ought therefore to be allowed, and (according to the statute) with costs.
The plea was accordingly allowed, and at a subsequent term the injunction dissolved and bill dismissed with costs.